                                                     Case 2:20-mc-00076-MWF-MRW Document 33 Filed 11/13/20 Page 1 of 14 Page ID #:964




                                                                                    1 Carla M. Wirtschafter (SBN 292142)
                                                                                        Email:   cwirtschafter@reedsmith.com
                                                                                    2 REED SMITH LLP
                                                                                        1901 Avenue of the Stars, Suite 700
                                                                                    3 Los Angeles, CA 90067-6078
                                                                                        Telephone 310-734-55200
                                                                                    4 Fax 310-734-5299

                                                                                    5 Jordan W. Siev (Pro hac vice)
                                                                                        599 Lexington Avenue, 29th Floor
                                                                                    6 New York, NY 10022
                                                                                        Tel: (212) 521-5400
                                                                                    7 Fax: (212) 521-5450
                                                                                        jsiev@reedsmith.com
                                                                                    8
                                                                                        Rizwan A. Qureshi (Pro hac vice)
                                                                                    9 1301 K Street, N.W.
                                                                                        Suite 1000, East Tower
                                                                                   10 Washington, DC 20005-3317
                                                                                        Telephone: (202) 414-9200
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Facsimile: (202) 414-9299
                                                                                        Email: rqureshi@reedsmith.com
                                                                                   12
REED SMITH LLP




                                                                                   13 Attorneys for Petitioner
                                                                                         Daniel Snyder
                                                                                   14

                                                                                   15                          UNITED STATES DISTRICT COURT
                                                                                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                   16

                                                                                   17                                                   Misc. Action No. 2:20-mc-00076
                                                                                                                                        _____________________
                                                                                   18                                                   Petitioner Daniel Snyder’s
                                                                                   19                                                   Supplemental Submission [Dkt. 31]
                                                                                        In re Application of Daniel Snyder              Re Contempt Against New Content
                                                                                   20 for an Order Directing Discovery from
                                                                                                                                        Media, Inc. for Failing to Comply
                                                                                        New Content Media Inc. d/b/a MEA
                                                                                   21 WorldWide Pursuant to 28 U.S.C. § 1782            With Subpoenas for Documents
                                                                                   22
                                                                                                                                        The Honorable Michael R. Wilner
                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                        Petitioner Daniel Snyder’s Supplemental Submission [Dkt. 31] Re Contempt Against New Content
                                                                                                        Media, Inc. for Failing to Comply With Subpoenas for Documents
                                                     Case 2:20-mc-00076-MWF-MRW Document 33 Filed 11/13/20 Page 2 of 14 Page ID #:965




                                                                                    1                                               Table of Contents
                                                                                                                                                                                                      Page
                                                                                    2

                                                                                    3
                                                                                        I.    INTRODUCTION ................................................................................................ 1
                                                                                    4
                                                                                        II.   PUBLICLY AVAILABLE EVIDENCE SHOWS THAT NEW CONTENT
                                                                                    5         RESIDES IN AND CAN BE FOUND IN THIS DISTRICT .............................. 2
                                                                                    6         A.      At the Time Petitioner Commenced This Action, There Was
                                                                                                      Significant Evidence Submitted to Confirm That New Content
                                                                                    7
                                                                                                      Resides or Can be Found in This District .................................................. 2
                                                                                    8         B.      Publicly Available Information Confirms that New Content
                                                                                    9                 Resided and Could be Found in This District ............................................ 3
                                                                                   10                 1.       New Content Was Registered to Do Business In This
                                                                                                               District Through At Least October 11, 2020 ................................... 4
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                                      2.       Mr. David Richard Acted As an Agent for New Content In
                                                                                   12                          This District And New Content Employed Mr. David
REED SMITH LLP




                                                                                                               Richard In This District ................................................................... 5
                                                                                   13
                                                                                                      3.       MEAWW’s Privacy Policy Continues to Represent That Its
                                                                                   14                          Services Are “Hosted and Operated” In the United States.............. 6
                                                                                   15 III.    PETITIONER SHOULD BE ALLOWED TO INVESTIGATE MR.
                                                                                   16         CHOWDHARY’S STATEMENTS ..................................................................... 8
                                                                                        IV.   CONCLUSION .................................................................................................. 10
                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                         Petitioner Daniel Snyder’s Supplemental Submission [Dkt. 31] Re Contempt Against New Content
                                                                                                         Media, Inc. for Failing to Comply With Subpoenas for Documents
                                                     Case 2:20-mc-00076-MWF-MRW Document 33 Filed 11/13/20 Page 3 of 14 Page ID #:966




                                                                                    1                                            TABLE OF AUTHORITIES
                                                                                    2
                                                                                                                                                                                                                Page(s)
                                                                                    3
                                                                                        Cases
                                                                                    4
                                                                                      In re Ex Parte Application of TPK Touch Sols. (Xiamen) Inc.,
                                                                                    5
                                                                                          No. 16-MC-80193-DMR, 2016 U.S. Dist. LEXIS 159681, 2016 WL
                                                                                    6     6804600 (N.D. Cal. Nov. 17, 2016) .......................................................................... 4
                                                                                    7 Bancroft & Masters, Inc. v. Augusta National Inc.,

                                                                                    8       223 F.3d 1082 (9th Cir. 2000) ................................................................................... 4

                                                                                    9 Bank of Alameda Cty. v. McColgan,
                                                                                            69 Cal. App. 2d 464 (1945) ....................................................................................... 5
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 In re Bankers Trust Co.,
                                                                                            61 F.3d 465 (6th Cir. 1995) ....................................................................................... 7
                                                                                   12
REED SMITH LLP




                                                                                        Cumis Ins. Society, Inc. v. South-Coast Bank,
                                                                                   13
                                                                                          610 F. Supp. 193 (N.D. Ind. 1985) ............................................................................ 7
                                                                                   14
                                                                                        Ecuadorian Plaintiffs v. Chevron Corp.,
                                                                                   15     619 F.3d 373 (5th Cir. 2010) ..................................................................................... 8
                                                                                   16
                                                                                      Heraeus Kulzer, GmbH v. Biomet, Inc.,
                                                                                   17   633 F.3d 591 (7th Cir. 2011) ..................................................................................... 8
                                                                                   18 Hirsch v. Blue Cross, Blue Shield of Kansas City,

                                                                                   19       800 F.2d 1474 (9th Cir. 1986) ................................................................................... 4
                                                                                   20 HRC-Hainan Holding Co., LLC v. Yihan Hu,
                                                                                            No. 19-mc-80277-TSH, 2020 U.S. Dist. LEXIS 32125 (N.D. Cal. Feb.
                                                                                   21
                                                                                            25, 2020) .................................................................................................................... 9
                                                                                   22
                                                                                        Husayn v. Mitchell,
                                                                                   23     938 F.3d 1123 (9th Cir. 2019) ................................................................................... 8
                                                                                   24
                                                                                      Illumina Cambridge Ltd. v. Complete Genomics, Inc.,
                                                                                   25     No. 19-mc-80215-WHO (TSH), 2020 U.S. Dist. LEXIS 29201 (N.D.
                                                                                          Cal. Feb. 19, 2020) .................................................................................................... 7
                                                                                   26

                                                                                   27

                                                                                   28

                                                                                         Petitioner Daniel Snyder’s Supplemental Submission [Dkt. 31] Re Contempt Against New Content
                                                                                                         Media, Inc. for Failing to Comply With Subpoenas for Documents
                                                     Case 2:20-mc-00076-MWF-MRW Document 33 Filed 11/13/20 Page 4 of 14 Page ID #:967




                                                                                    1 Leon v. Clorox Co.,

                                                                                    2       No. 19-mc-80296-DMR, 2020 U.S. Dist. LEXIS 143949 (N.D. Cal.
                                                                                            Aug. 10, 2020) ........................................................................................................... 7
                                                                                    3
                                                                                        In re Qualcomm Inc.,
                                                                                    4
                                                                                            162 F. Supp. 3d 1029 (N.D. Cal. 2016) ..................................................................... 4
                                                                                    5
                                                                                      In re Republic of Equador,
                                                                                    6     Nos. C 11-80171 CRB, C 11-80172 CRB, 2011 U.S. Dist. LEXIS
                                                                                    7     108612, 2011 WL 4434816 (N.D. Cal. Sept. 23, 2011) ............................................ 4

                                                                                    8 Soto v. City of Concord,
                                                                                            162 F.R.D. 603 (N.D. Cal. 1995) .............................................................................. 7
                                                                                    9

                                                                                   10 In re Stati,
                                                                                            No. 15-MC-91059-LTS, 2018 U.S. Dist. LEXIS 8111, 2018 WL
                 A limited liability partnership formed in the State of Delaware




                                                                                   11       474999 (D. Mass. Jan. 18, 2018) ............................................................................... 7
                                                                                   12
                                                                                      Weber v. Finker,
REED SMITH LLP




                                                                                   13   554 F.3d 1379 (11th Cir. 2009) ................................................................................. 8
                                                                                   14 Statutes

                                                                                   15
                                                                                        Cal. Corp. Code § 191(a) ................................................................................................ 4
                                                                                   16
                                                                                        Cal. Corp. Code § 2105(a) .............................................................................................. 4
                                                                                   17
                                                                                        Cal. Corp Code § 2114(d) ............................................................................................... 5
                                                                                   18

                                                                                   19 Other Authorities

                                                                                   20 www.meaww.com (last accessed on November 13, 2020) ............................................ 6

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                         Petitioner Daniel Snyder’s Supplemental Submission [Dkt. 31] Re Contempt Against New Content
                                                                                                         Media, Inc. for Failing to Comply With Subpoenas for Documents
                                                     Case 2:20-mc-00076-MWF-MRW Document 33 Filed 11/13/20 Page 5 of 14 Page ID #:968




                                                                                    1 I.      INTRODUCTION
                                                                                    2         Petitioner Daniel Snyder (“Petitioner”) commenced this miscellaneous action on
                                                                                    3 August 7, 2020 for Assistance in Aid of a Foreign Proceeding Pursuant to 28 U.S.C. §

                                                                                    4 1782 in order to request discovery from New Content in aid of litigation currently

                                                                                    5 pending in The High Court of Delhi at New Delhi (the “Indian Court”), bearing the

                                                                                    6 caption Daniel Snyder Through His SPA Holder vs. Eleven Internet Services LLP &

                                                                                    7 Ors., filed August 7, 2020 (the “Indian Action”). [Dkt. 1.] Respondent ignored four

                                                                                    8 subpoenas authorized by this Court, which were validly served [Dkt. 24], and failed to

                                                                                    9 timely respond to this Court’s Order to Show Cause [Dkts. 25-26].

                                                                                   10         After representing to this Court that it had no jurisdiction to enter these Orders
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 because “[o]n July 26, 2020, [New Content] filed a Certificate of Surrender with the

                                                                                   12 California Secretary of State” [Dkt. 30-2, ¶ 5]1, a statement that is not supported by any
REED SMITH LLP




                                                                                   13 public document, Respondent now admits that this representation was false. Dkt. 32.

                                                                                   14 In fact, Respondent admits that its Certificate of Surrender was not “submitted” to the

                                                                                   15 California Secretary of State until October 10, 2020 [Dkt. 32, ¶ 6], and according to the

                                                                                   16 California Secretary of State, it was filed on October 12, 2020, Dkt. 30-1, p. 15. Thus,

                                                                                   17 New Content’s response to the Court’s OSC, Dkt. 30, is premised on misstatements,

                                                                                   18 and it is clear that this Court had jurisdiction and authority to grant the Petition and

                                                                                   19 Supplemental Petition, and New Content has offered no explanation for its failure to

                                                                                   20 respond.

                                                                                   21         As detailed below, New Content nonetheless continues to refuse to turn over
                                                                                   22 responsive information based on additional misstatements in Mr. Chowdhary’s

                                                                                   23 declaration regarding New Content’s business activities in this district and its legal

                                                                                   24 control of responsive documents. The adamant refusal to respond to validly served

                                                                                   25 subpoenas and to provide evidence supporting the statements Mr. Chowdhary made

                                                                                   26 under penalty of perjury can only mean that not only does New Content have documents

                                                                                   27
                                                                                      1 New Content’s counsel also stated in his declaration to this Court that he was “informed” that the
                                                                                   28 Certificate of Surrender had been filed with the Secretary of state on July 26, 2020. [Dkt. 30-1, ¶ 4].
                                                                                                                                     -1-
                                                                                       Petitioner Daniel Snyder’s Supplemental Submission [Dkt. 31] Re Contempt Against New Content
                                                                                                        Media, Inc. for Failing to Comply With Subpoenas for Documents
                                                     Case 2:20-mc-00076-MWF-MRW Document 33 Filed 11/13/20 Page 6 of 14 Page ID #:969




                                                                                    1 and information responsive to the four subpoenas validly issued and served, but those

                                                                                    2 documents and information are likely to support Petitioner’s claims in the Indian

                                                                                    3 Action.

                                                                                    4         The evidence in the record before this Court – and submitted herewith – plainly
                                                                                    5 demonstrates that through at least October 11, 2020 New Content was registered to do

                                                                                    6 business in this district and had its principal place of business in this district.

                                                                                    7 Accordingly, Petitioner respectfully requests that the Court grant its application for

                                                                                    8 contempt and order New Content to turn over all documents and information responsive

                                                                                    9 to the served subpoenas.

                                                                                   10 II.     PUBLICLY AVAILABLE EVIDENCE SHOWS THAT NEW CONTENT
                 A limited liability partnership formed in the State of Delaware




                                                                                   11         RESIDES IN AND CAN BE FOUND IN THIS DISTRICT
                                                                                   12       A. At the Time Petitioner Commenced This Action, There Was Significant
REED SMITH LLP




                                                                                   13         Evidence Submitted to Confirm That New Content Resides or Can be Found
                                                                                   14         in This District
                                                                                   15         In support of the Petition, Petitioner provided the following evidence to
                                                                                   16 demonstrate that New Content “resides or is found” in this District:

                                                                                   17          New Content registered to do business in the State of California and listed on
                                                                                   18            its filings with the California Secretary of State a business address located at
                                                                                   19            1601 Vine St. 6th Floor, Los Angeles, CA 90028 [Dkts. 1-6, 9-3, 24-2].
                                                                                   20          The Vine St. address was the address listed on the California Secretary of
                                                                                   21            State website through at least October 1, 2020. [Dkt. 26, ¶ 5.]
                                                                                   22          According to the MEAWW Privacy Policy (filed at Dkt. 1-5), MEAWW’s
                                                                                   23            Services, defined therein to include the “Websites”, “Apps”, “Social
                                                                                   24            Media Pages” and “email messages” (Dkt. 1-5, pp. 2), are “hosted and
                                                                                   25            operated in the United States.” (Dkt. 1-5, 9 at § 9.) New Content is – to
                                                                                   26            Petitioner’s knowledge – the only U.S.-based entity that is associated and
                                                                                   27            affiliated with the defendants named in the Indian Action. Dkt. 9, ¶ 2.
                                                                                   28
                                                                                                                                     -2-
                                                                                        Petitioner Daniel Snyder’s Application for An Order to Show Cause For Contempt Against New
                                                                                                   Content Media, Inc. for Failing to Comply With Subpoenas for Documents
                                                     Case 2:20-mc-00076-MWF-MRW Document 33 Filed 11/13/20 Page 7 of 14 Page ID #:970




                                                                                    1          New Content offered the App. for “MEAWW: Media Entertainment Arts
                                                                                    2            World Wide” to the public in the Google Play app store [Dkt. 9-1]; Eleven
                                                                                    3            Internet Services LLP (Defendant in the India Action) offered the same
                                                                                    4            App. in the iTunes store [Dkt. 9-2].2
                                                                                    5          According to the August 12, 2018 Statement of Information that New Content
                                                                                    6            filed with the California Secretary of State, David Richards was the registered
                                                                                    7            agent for New Content and the address for service of process was the Vine
                                                                                    8            Street address. [Dkt. 9-3].
                                                                                    9          David Richard was the “Head of Partnerships and Operations, North
                                                                                   10            America” for MEA WorldWide from August 2017 to July 2018 in the
                 A limited liability partnership formed in the State of Delaware




                                                                                   11            “Greater Los Angeles Area”. [Dkt. 9-4, pp. 2.] Moreover, according to his
                                                                                   12            LinkedIn, Mr. Richard remained in the Los Angeles Area as of the filing of
REED SMITH LLP




                                                                                   13            the Petition, and continued to work for PubNinja, another entity affiliated with
                                                                                   14            and owned by the Indian Action defendants. [Dkt. 9-4, pp. 1-2.]
                                                                                   15 Based on this evidence, this Court granted the Petition and Supplemental Petition.

                                                                                   16 [Dkts. 14, 17.] Petitioner served the subpoenas on New Content. [Dkt. 24.]

                                                                                   17     B. Publicly Available Information Confirms that New Content Resided and
                                                                                   18         Could be Found in This District
                                                                                   19         After ignoring multiple Court Orders [Dkts. 14, 17, 25, 26], New Content’s co-
                                                                                   20 owner, Nirnay Chowdhary submitted an untimely, self-serving declaration that

                                                                                   21 represents to this Court that New Content ceased all business connections to this district

                                                                                   22 in July 2020. [Dkt. 30-2.] Mr. Chowdhary’s declaration did not attach any documents

                                                                                   23 or evidence to support the statements he made therein. Mr. Chowdhary’s supplemental

                                                                                   24 declaration, the evidence Petitioner submitted to this Court at the time the Petition and

                                                                                   25

                                                                                   26
                                                                                      2 As of November 8, 2020, the MEAWW App. is no longer available on either Google Play or iTunes.
                                                                                   27 See Siev Decl., ¶ 6. This app was available for download on both Google Play and iTunes as of at
                                                                                      least October 9, 2020. The removal of these Apps. for download appears to be a further attempt by
                                                                                   28 New Content to “cover its tracks” so as to attempt to avoid evade this Court’s Orders.
                                                                                                                                     -3-
                                                                                        Petitioner Daniel Snyder’s Application for An Order to Show Cause For Contempt Against New
                                                                                                   Content Media, Inc. for Failing to Comply With Subpoenas for Documents
                                                     Case 2:20-mc-00076-MWF-MRW Document 33 Filed 11/13/20 Page 8 of 14 Page ID #:971




                                                                                    1 Supplemental Petition were filed (and granted) and information that is presently

                                                                                    2 publicly available contradict Mr. Chowdhary’s unsupported statements.

                                                                                    3        1. New Content Was Registered to Do Business In This District Through At
                                                                                    4            Least October 11, 2020
                                                                                    5        Under Section 1782, registering to do business or maintaining an office within
                                                                                    6 the district conclusively demonstrates that the entity “resides or is found in” this district.

                                                                                    7 See In re Qualcomm Inc., 162 F. Supp. 3d 1029, 1037 n.56 (N.D. Cal. 2016) (“Other

                                                                                    8 cases have recognized that designating an agent for service of process and holding a

                                                                                    9 license support a finding of continuous and systematic contacts. See, e.g., Bancroft &

                                                                                   10 Masters, Inc. v. Augusta National Inc., 223 F.3d 1082, 1086 (9th Cir. 2000); Hirsch v.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Blue Cross, Blue Shield of Kansas City, 800 F.2d 1474, 1478 (9th Cir. 1986). Under

                                                                                   12 California law in particular, registering to do business manifests a company's intent to
REED SMITH LLP




                                                                                   13 engage in repeated and successive business activities in this state. See Cal. Corp. Code

                                                                                   14 § 2105(a) (“A foreign corporation shall not transact intrastate business without having

                                                                                   15 first obtained from the Secretary of State a certificate of qualification”); Cal. Corp. Code

                                                                                   16 § 191(a) (“For the purposes of Chapter 21 (commencing with Section 2100), 'transact

                                                                                   17 intrastate business' means entering into repeated and successive transactions of its

                                                                                   18 business in this state . . . .”); In re Ex Parte Application of TPK Touch Sols. (Xiamen)

                                                                                   19 Inc., No. 16-MC-80193-DMR, 2016 U.S. Dist. LEXIS 159681, 2016 WL 6804600, at

                                                                                   20 *2 (N.D. Cal. Nov. 17, 2016) (finding subpoenaed party was “found” within Northern

                                                                                   21 District for purposes of § 1782 because it maintained an office in the District); In re

                                                                                   22 Republic of Equador, Nos. C 11-80171 CRB, C 11-80172 CRB, 2011 U.S. Dist. LEXIS

                                                                                   23 108612, 2011 WL 4434816, at *2 (N.D. Cal. Sept. 23, 2011) (same).

                                                                                   24        Mr. Chowdhary now admits that New Content was registered to do business in
                                                                                   25 this district, and listed the Vine Street address as its principle place of business, through

                                                                                   26 October 11, 2020. [Dkt. 32, ¶¶ 1-7.] Accordingly, all relevant submissions and Orders

                                                                                   27 came before New Content filed its Certificate of Surrender. The Petition was filed on

                                                                                   28 August 7, 2020 [Dkts. 1, 9], and granted on September 8, 2020 [Dkt. 17]. The
                                                                                                                                    -4-
                                                                                       Petitioner Daniel Snyder’s Application for An Order to Show Cause For Contempt Against New
                                                                                                  Content Media, Inc. for Failing to Comply With Subpoenas for Documents
                                                     Case 2:20-mc-00076-MWF-MRW Document 33 Filed 11/13/20 Page 9 of 14 Page ID #:972




                                                                                    1 Supplemental Petition was filed on September 2, 2020 [Dkt. 13] and granted on

                                                                                    2 September 3, 2020 [Dkt. 14]. Petitioner served the four subpoenas this Court authorized

                                                                                    3 on September 4 and 9, 2020. [Dkts. 24-3 to 24-6.] In addition, Petitioner filed his

                                                                                    4 application for contempt on September 24, 2020 [Dkt. 24], and this Court issued an

                                                                                    5 Order to Show Cause on September 25, 2020 [Dkt. 25]. New Content ignored all of

                                                                                    6 these Orders.

                                                                                    7        In addition, noticeably absent from Mr. Chowdhary’s declaration is any
                                                                                    8 statement disputing the fact that New Content received copies of the subpoenas served

                                                                                    9 in September [Dkts. 24, 26]. “The fact that a corporation ceases to transact intrastate

                                                                                   10 business without filing a certificate of surrender does not revoke the appointment of any
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 agent for the service of process.” Cal. Corp Code § 2114(d) (emphasis added); see Bank

                                                                                   12 of Alameda Cty. v. McColgan, 69 Cal. App. 2d 464, 469 (1945) (“An effective corporate
REED SMITH LLP




                                                                                   13 dissolution requires not only a winding up of the corporate affairs and a surrender of

                                                                                   14 the corporation's right to do business, but also an acceptance by the state of

                                                                                   15 the surrender.”) There can be no dispute that New Content’s Certificate of Surrender

                                                                                   16 was “filed” on October 12, 2020 [Dkt. 30-1 pp. 15; Dkt. 32], well after this action was

                                                                                   17 commenced, the subpoenas were served and this Court ordered New Content to comply

                                                                                   18 with the validly served subpoenas. [Dkts. 24, 25, and 26.]

                                                                                   19        Simply put, at the time Petitioner filed his Petition, Supplemental Petition and
                                                                                   20 Application for Contempt, and at the time this Court granted the Petition and

                                                                                   21 Supplemental Petition and issued an Order to Show Cause, New Content resided in and

                                                                                   22 was found in this District. Thus, the assertion that this Court lacks jurisdiction under

                                                                                   23 Section 1782 is wrong.

                                                                                   24        2. Mr. David Richard Acted As an Agent for New Content In This District
                                                                                   25           And New Content Employed Mr. David Richard In This District
                                                                                   26        Mr. Chowdhary also states that New Content “does not now have and has never
                                                                                   27 had, any officers, employees or agents resident in the United States,” and David Richard

                                                                                   28 “never had a position with [New Content].” [Dkt. 30-2, ¶ 8.] These statements are also
                                                                                                                                     -5-
                                                                                        Petitioner Daniel Snyder’s Application for An Order to Show Cause For Contempt Against New
                                                                                                   Content Media, Inc. for Failing to Comply With Subpoenas for Documents
                      Case 2:20-mc-00076-MWF-MRW Document 33 Filed 11/13/20 Page 10 of 14 Page ID #:973




                                                                                    1 false. Mr. Richard was New Content’s agent for service of process [Dkt. 9-3; DKt. 32,

                                                                                    2 ¶¶ 9-11], and according to Mr. Richard’s LinkedIn, he was the “Head of Partnerships

                                                                                    3 and Operations, North America” for MEAWW from August 2017 to July 2018 in the

                                                                                    4 “Great Los Angeles Area”. [Dkt. 9-4, pp. 2.] While Mr. Chowdhary now claims that

                                                                                    5 Mr. Richard left California in March 2020 and moved to Texas [Dkt. 32, ¶ 12], Mr.

                                                                                    6 Richard’s current LinkedIn and Facebook profiles confirm that he remains in the Los

                                                                                    7 Angeles Area working for PubNinja, a company he co-founded with Mr. Chowdhary.

                                                                                    8 See Declaration of Jordan Siev (“Siev Decl.”), ¶¶ 2-3, Exhs. 1-2.

                                                                                    9        In addition, both Mr. Chowdhary and Mr. Richards continue to own and operate
                                                                                   10 PubNinja, thus demonstrating that there is an ongoing business relationship between
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Mr. Richard (in Los Angeles) and New Content’s owner, Mr. Chowdhary in this

                                                                                   12 District. Id., ¶¶ 3, 4, Exh. 2, pp. 1; Exh. 3 pp. 1. Moreover, the subpoenas expressly
REED SMITH LLP




                                                                                   13 seek documents and information about the relationship between New Content and

                                                                                   14 PubNinja. See Dkt. 24-3, pp. 13, #16; Dkt. 24-4, pp. 8, #8.

                                                                                   15        3. MEAWW’s Privacy Policy Continues to Represent That Its Services Are
                                                                                   16           “Hosted and Operated” In the United States
                                                                                   17        Mr. Chowdhary further represents that New Content cannot comply with the
                                                                                   18 subpoenas because the relevant documents are in India and that New Content does not

                                                                                   19 “possess, control or have custody of any documents in the United States.” [Dkt. 30-2,

                                                                                   20 ¶¶ 9-11.] These statements are a red herring.

                                                                                   21        Initially, MEAWW’s Privacy Policy (filed at Dkt. 1-5), states that MEAWW’s
                                                                                   22 services are “hosted and operated in the United States.” (Dkt. 1-5, 9 at § 9.) The same

                                                                                   23 Policy identified those US-based services to include the “Websites”, “Apps”, “Social

                                                                                   24 Media Pages” and “email messages” (Dkt. 1-5, pp. 2). Notably, the MEAWW Privacy

                                                                                   25 Policy presently available on www.meaww.com (last accessed on November 13, 2020),

                                                                                   26 contain this same information. See Siev Decl., ¶ 5, Exh. 4. Accordingly, MEAWW’s

                                                                                   27 own policies confirm that it hosts and operates some data in the United States, and Mr.

                                                                                   28
                                                                                                                                     -6-
                                                                                        Petitioner Daniel Snyder’s Application for An Order to Show Cause For Contempt Against New
                                                                                                   Content Media, Inc. for Failing to Comply With Subpoenas for Documents
                      Case 2:20-mc-00076-MWF-MRW Document 33 Filed 11/13/20 Page 11 of 14 Page ID #:974




                                                                                    1 Chowdhary does not dispute that New Content is the US-based business entity he

                                                                                    2 formed to “provide services” to the Indian Action defendants. Dkt. 30-2, ¶ 4.

                                                                                    3        Moreover, Mr. Chowdhary readily admits that he owns both New Content and
                                                                                    4 MEAWW and is an officer of New Content. [Dkt. 30-2, ¶¶ 1-3.] Thus, he has legal

                                                                                    5 control over documents belonging to New Content (as well as MEAWW), and nothing

                                                                                    6 in his declaration explains why responsive records cannot be produced. “The phrase

                                                                                    7 ‘possession, custody or control’ in Rule 45 ‘is in the disjunctive and only one of the

                                                                                    8 numerated requirements need be met.’ Soto v. City of Concord, 162 F.R.D. 603, 619

                                                                                    9 (N.D. Cal. 1995) (quoting Cumis Ins. Society, Inc. v. South-Coast Bank, 610 F. Supp.

                                                                                   10 193, 196 (N.D. Ind. 1985)); see also In re Bankers Trust Co., 61 F.3d 465, 469 (6th Cir.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 1995) (‘[F]ederal courts have consistently held that documents are deemed to be within

                                                                                   12 the   ‘possession, custody or control’ for purposes of Rule 34 if the party
REED SMITH LLP




                                                                                   13 has actual possession, custody or control, or has the legal right to obtain the documents

                                                                                   14 on demand. Thus, legal ownership of the document is not determinative.’)” See Illumina

                                                                                   15 Cambridge Ltd. v. Complete Genomics, Inc., No. 19-mc-80215-WHO (TSH), 2020 U.S.

                                                                                   16 Dist. LEXIS 29201, at *23 (N.D. Cal. Feb. 19, 2020).

                                                                                   17        Finally, even if it is true that the responsive documents and information are
                                                                                   18 physically located in India, New Content cannot ship documents overseas to avoid

                                                                                   19 proper discovery and this Court’s Orders. See Id. at *27 (“But Respondents are in

                                                                                   20 litigation and have been aware of IC's § 1782 application since September 2019,

                                                                                   21 [citation omitted], so they were under an obligation to preserve those documents and

                                                                                   22 cannot escape their duty to produce them by shipping them overseas or wiping them

                                                                                   23 from their drives.”); see also Leon v. Clorox Co., No. 19-mc-80296-DMR, 2020 U.S.

                                                                                   24 Dist. LEXIS 143949, at *16-17 (N.D. Cal. Aug. 10, 2020) (“The extent to which Clorox

                                                                                   25 must produce documents that are in its possession, custody, or control but are located

                                                                                   26 abroad is a question more appropriately addressed in the context of the burden

                                                                                   27 associated with the requested discovery.”) citing In re Stati, No. 15-MC-91059-LTS,

                                                                                   28 2018 U.S. Dist. LEXIS 8111, 2018 WL 474999, at *5-6 (D. Mass. Jan. 18, 2018) (The
                                                                                                                                     -7-
                                                                                        Petitioner Daniel Snyder’s Application for An Order to Show Cause For Contempt Against New
                                                                                                   Content Media, Inc. for Failing to Comply With Subpoenas for Documents
                      Case 2:20-mc-00076-MWF-MRW Document 33 Filed 11/13/20 Page 12 of 14 Page ID #:975




                                                                                    1 “plain language of section 1782 . . . ‘requires only that the party from whom discovery

                                                                                    2 is sought be 'found' here; not that the documents be found here’”).

                                                                                    3        Simply put, Mr. Chowdhary, as “the co-owner and an officer” of New Content,
                                                                                    4 has the authority and ability to obtain and produce documents responsive to the

                                                                                    5 subpoenas, and there is no reason why such documents cannot be transmitted from India

                                                                                    6 through electronic means to Petitioner and his counsel.           Indeed, neither of Mr.
                                                                                    7 Chowdhary’s declarations, nor his counsel’s declaration, disputes this fact. [Dkt. 30-

                                                                                    8 1, Dkt. 30-2, Dkt. 32.]

                                                                                    9 III.   PETITIONER SHOULD BE ALLOWED TO INVESTIGATE MR.
                                                                                   10        CHOWDHARY’S STATEMENTS
                 A limited liability partnership formed in the State of Delaware




                                                                                   11        The numerous inconsistencies in Mr. Chowdhary’s declaration, which he refuses
                                                                                   12 to support with evidence, also raise serious doubt about the truth of those statements.
REED SMITH LLP




                                                                                   13 Mr. Chowdhary concedes that New Content’s business activities in this District

                                                                                   14 included “paying freelance writers and others to create content for social media, to

                                                                                   15 subscribe to services and solicit press releases that required a local U.S. presence” [Dkt.

                                                                                   16 30-2, ¶ 4]. Such activities are precisely what is at issue in the Indian Action.

                                                                                   17        “Once the court . . . grants the section 1782 application, ‘the ordinary tools of
                                                                                   18 discovery management, including [Federal Rule of Civil Procedure] 26, come into play;

                                                                                   19 and with objections based on the fact that discovery is being sought for use in a foreign

                                                                                   20 court cleared away, section 1782 drops out.’ Heraeus Kulzer, GmbH v. Biomet, Inc.,

                                                                                   21 633 F.3d 591, 597 (7th Cir. 2011) (citing Ecuadorian Plaintiffs v. Chevron Corp., 619

                                                                                   22 F.3d 373, 377-78 (5th Cir. 2010); Weber v. Finker, 554 F.3d 1379, 1384-85 (11th Cir.

                                                                                   23 2009)). In other words, once a section 1782 application is granted, the ordinary rules of

                                                                                   24 civil procedure relating to discovery shift into place.)” Husayn v. Mitchell, 938 F.3d

                                                                                   25 1123, 1128 n.9 (9th Cir. 2019).       Under Federal Rule of Civil Procedure 26(b)(1),
                                                                                   26 “[p]arties may obtain discovery regarding any nonprivileged matter that is relevant to

                                                                                   27 any party's claim or defense and proportional to the needs of the case, considering the

                                                                                   28 importance of the issues at stake in the action, the amount in controversy, the parties'
                                                                                                                                     -8-
                                                                                        Petitioner Daniel Snyder’s Application for An Order to Show Cause For Contempt Against New
                                                                                                   Content Media, Inc. for Failing to Comply With Subpoenas for Documents
                      Case 2:20-mc-00076-MWF-MRW Document 33 Filed 11/13/20 Page 13 of 14 Page ID #:976




                                                                                    1 relative access to relevant information, the parties' resources, the importance of the

                                                                                    2 discovery in resolving the issues, and whether the burden or expense of the proposed

                                                                                    3 discovery outweighs its likely benefit.” HRC-Hainan Holding Co., LLC v. Yihan Hu,

                                                                                    4 No. 19-mc-80277-TSH, 2020 U.S. Dist. LEXIS 32125, at *33 (N.D. Cal. Feb. 25,

                                                                                    5 2020).

                                                                                    6        The record demonstrates that New Content disobeyed multiple Court Orders, and
                                                                                    7 then in an effort to justify this behavior, New Content’s (and MEAWW’s) owner

                                                                                    8 submitted a declaration to this Court, which on its face makes false statements. Despite

                                                                                    9 requests to substantiate those statements, New Content refuses to provide any evidence

                                                                                   10 to support Mr. Chowdhary’s self-serving statements about New Content’s business. See
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Dkt. 30-1, pp. 10-11. Moreover, Mr. Chowdhary now admits that at least some of his

                                                                                   12 prior statement were not accurate.         Dkt. 32.    This, in conjunction with public
REED SMITH LLP




                                                                                   13 information and the evidence in the record, simply does not excuse New Content’s

                                                                                   14 willful disregard of multiple Court Orders. Petitioner should therefore be permitted,

                                                                                   15 following receipt of responsive documents, to depose Mr. Chowdhary about those

                                                                                   16 documents as well as the statements in his declaration, which is relevant and likely to

                                                                                   17 lead to the discovery of admissible evidence about New Content’s business, including

                                                                                   18 its business activities related to the hiring and payment of “freelance writers and others

                                                                                   19 to create content for social media, to subscribe to services and solicit press releases”

                                                                                   20 [Dkt. 30-2, ¶ 4].

                                                                                   21 ///

                                                                                   22 ///

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                     -9-
                                                                                        Petitioner Daniel Snyder’s Application for An Order to Show Cause For Contempt Against New
                                                                                                   Content Media, Inc. for Failing to Comply With Subpoenas for Documents
                      Case 2:20-mc-00076-MWF-MRW Document 33 Filed 11/13/20 Page 14 of 14 Page ID #:977




                                                                                    1 IV.    CONCLUSION
                                                                                    2        For the reasons set forth herein, and in Petitioner’s Application for Contempt
                                                                                    3 [Dkt. 24], Petitioner respectfully requests that the Court hold New Content in contempt,

                                                                                    4 order New Content to produce all documents in its possession, custody and control

                                                                                    5 within 7 days of the Court’s Order, order a deposition of Mr. Chowdhary, and order that

                                                                                    6 New Content pay Petitioner’s reasonable attorney’s fees in an amount to be determined.

                                                                                    7
                                                                                        Dated: November 13, 2020                REED SMITH LLP
                                                                                    8

                                                                                    9                                           By: /s/ Carla Wirtschafter
                                                                                                                                    Jordan W. Siev
                                                                                   10                                               Rizwan A. Qureshi
                                                                                                                                    Carla Wirtschafter
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
                                                                                                                                     Attorneys for Petitioner
                                                                                                                                     Daniel Snyder
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                     - 10 -
                                                                                         Petitioner Daniel Snyder’s Application for An Order to Show Cause For Contempt Against New
                                                                                                    Content Media, Inc. for Failing to Comply With Subpoenas for Documents
